                                           United States District Court
                                          NORTHERN DISTRICT OF CALIFORNIA
                                                OAKLAND DIVISION



       United States of America,                              Case No. CA 1^-0043^ 3^T
                       Plaintiff,                             STIPULATED ORDER EXCLUp[NG TIME
                  V.                                         UNDER THE SPEEDY TRIAL Kcf L, E
                                                                                                 OCT 2 4 2018
                       Defendant(s).
                                                                                              CSUSAfsl yS00N.'G
For the reasons stated by the parties on the record on OohiVKr^'•[[201^ the Court
Trial Act from 0Un}^^^^ZO\% to                             and finds that the ends ofjustice served hy the
continuance outweigh the best interest ofthe public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):
               Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
               5'ee 18 U.S.C. §3161(h)(7)(B)(i).

               The case is so unusual or so complex, due to [check applicable reasons]      the number of
               defendants,        the nature ofthe prosecution, or       the existence ofnovel questions offact
               or law, thatit is unreasonable to expect adequate preparation for pretrial proceedings or the trial
               itself withinthe time limits established by this section. See 18U.S.C. § 3161(h)(7)(B)(ii).

               Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
               taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant continuity ofcounsel, given
               counsel's other scheduled case commitments, taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant the reasonable time
               necessary for effective preparation, taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

               With the consent of the defendant, and taking into account the public interest in the prompt
               disposition ofcriminal cases, the court sets the preliminary hearing to the date set forth in the first
               paragraph and —based on the parties' showing ofgood cause —finds good cause for extending
               the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
               extending the 30-day time period for anindictment under the Speedy Trial Act (based onthe
               exclusions set forth above). See Fed. R. Crim. P. 5-1; 18 U.S.C. § 3161(b).

               For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C.
               §3161(h)(l)(E)(F) for delay resulting from removal/trmsport ofthe defendant to another district.
        IT IS SO ORDEREl


        DATEDiJllbtf/lX                                       KANDI^ A WESTM(
                                                              United Stat^ Magistra       udge
        STIPULATED:                 Lut       Pmo-cJ^
                         Attomey for Defendant                Assistw Umted Sta
